PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered February 9, 2005, in Leon County Circuit Court case numbers 1999-CF-004623A and 1999-CF-005025A, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(B). If petitioner qualifies for the appointment of counsel, the circuit court shall appoint counsel to represent her on appeal.
ALLEN, VAN NORTWICK, and POLSTON, JJ., concur.